EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Dellett on 11-30-2020.
The application has been amended as follows: 
Claims 1-11 are canceled.  

Claim 12 has been amended as follows:
In lines 1 and 2, “A mower deck level adjuster comprising: 
a pair of draft links connected to a frame of a grass mowing machine and” 
has been amended to: — “A mower deck level adjuster comprising: 
a pair of draft links,
a pair of adjuster brackets, 
and a pair of deck brackets on the mower deck,
each draft link connected to a frame of a grass mowing machine and ” —
In line 5, “a pair of adjuster brackets, each adjuster bracket” has been amended to: — “each adjuster bracket” —
In lines 6 and 7, “attached to one of the pair of draft links and to a deck bracket on the mower deck;” has been amended to: — “attached to a respective one of the draft links and to a respective one of the deck brackets;” —
In line 8, “of different positions to on one of the draft links” has been amended to: — “of different positions to its respective one of the draft links” —
Claim 13 has been amended as follows: 
In lines 1 and 2, “wherein each of the adjuster brackets” has been amended to: — “wherein each adjuster bracket” —
In line 3, “for attaching the adjuster bracket to one of the draft links.” has been amended to: — “for attaching the adjuster bracket to its respective one of the draft links.” —
Claim 15 has been amended as follows: 
In line 2, “each of the pair of adjuster brackets” has been amended to: — “each adjuster bracket” —
In lines 2 and 3, “one of the pair of draft links on a first pivot axis, and pivotably connected to one of the pair of deck brackets on a second pivot axis” has been amended to: — “its respective one of the pair of draft links on a first pivot axis, and pivotably connected to its respective one of the pair of deck brackets on a second pivot axis” —
Claim 16 has been amended as follows: 
In lines 1 and 2, “wherein each of the pair of adjuster brackets” has been amended to: — “wherein each adjuster bracket” —
Claim 17 has been amended as follows: 
In lines 1 and 2, “wherein each of the pair of adjuster brackets” has been amended to: — “wherein each adjuster bracket” —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671